Exhibit 10.2

SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT






This Amendment, dated as of March 10, 2006, is entered into by (1) FRONTIER OIL
AND REFINING COMPANY, a Delaware corporation (the “Borrower”), (2) FRONTIER OIL
CORPORATION, a Wyoming corporation (“FOC”), (3) each of the financial
institutions party to the Credit Agreement referred to below (the “Lenders”) and
(4) UNION BANK OF CALIFORNIA, N.A., a national banking association, as
administrative agent (the “Administrative Agent”) for the Lenders.




Recitals


A. The Borrower, FOC, the Lenders, the Administrative Agent and BNP Paribas, a
French banking corporation, as syndication agent, are party to a Second Amended
and Restated Revolving Credit Agreement dated as of November 22, 2004, as
amended by a First Amendment to Second Amended and Restated Revolving Credit
Agreement dated as of February 3, 2006 (said Agreement, as so amended, herein
called the “Credit Agreement”). Terms defined in the Credit Agreement and not
otherwise defined herein have the same respective meanings when used herein, and
the rules of interpretation set forth in Section 1.3 of the Credit Agreement are
incorporated herein by reference.


B. The Borrower, FOC and the Lenders wish to amend the Credit Agreement to
revise the definition of “Utexam Transactions.” Accordingly, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, FOC, the Lenders and the Administrative Agent hereby
agree as set forth below.




SECTION 1.  Amendment to Credit Agreement
. Effective as of the date hereof but subject to satisfaction of the conditions
precedent set forth in Section 2 of this Amendment, the Borrower, FOC and the
Lenders hereby agree that the definition of “Utexam Transactions” in Section 1.1
of the Credit Agreement is amended in full to read as follows:


“‘Utexam Transactions’ means the crude oil purchases and related transactions
contemplated by the Master Crude Oil Purchase and Sale Contract dated March 10,
2006 by and among Utexam Ltd., a corporation organized under the laws of the
Republic of Ireland, as seller, the Borrower, as purchaser, and FOC, as
guarantor.”


SECTION 2.  Conditions Precedent
. This Amendment shall become effective as of the date first set forth above
when and if the Administrative Agent receives all of the following, each dated
the date hereof, in form and substance satisfactory to the Administrative Agent
and in the number of originals requested thereby:


(a)  this Amendment, duly executed by the Borrower, FOC and the Majority
Lenders; and


(b)  a consent to this Amendment, duly executed by the Guarantors.


SECTION 3.  Representations and Warranties
. Each of the Borrower and FOC represents and warrants to the Lenders and the
Administrative Agent as set forth below.


(a)  The execution, delivery and performance by each of the Borrower and FOC of
this Amendment and the Credit Agreement, as amended hereby, and the consummation
of the transactions contemplated hereby and thereby, are within such Credit
Party’s legal powers, have been duly authorized by all necessary legal action
and do not (i) contravene such Credit Party’s charter or bylaws, (ii) violate
any Governmental Rule, (iii) conflict with or result in the breach of, or
constitute a default under, any Material Contract, loan agreement, indenture,
mortgage, deed of trust or lease, or any other contract or instrument, binding
on or affecting such Credit Party, any of its Subsidiaries or any of their
respective properties, the conflict, breach or default of which could reasonably
be expected to have a Material Adverse Effect, or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of such Credit Party or any of its Subsidiaries, except for Liens created under
the Credit Documents. Neither such Credit Party nor any of its Subsidiaries is
in violation of any Governmental Rule or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other contract or
instrument, the violation or breach of which could reasonably be expected to
have a Material Adverse Effect.


(b)  No Governmental Action, and no authorization, approval or other action by,
or notice to, any third party, is required for the due execution, delivery or
performance by the Borrower or FOC of this Amendment or the Credit Agreement, as
amended hereby, or for the consummation of the transactions contemplated hereby
or thereby, except for (i) authorizations, approvals and other actions by, and
notices to, third parties, the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect, and (ii) Governmental Action that
has been duly obtained, taken, given or made and is in full force and effect.


(c)  This Amendment and the Credit Agreement, as amended hereby, have been duly
executed and delivered by the Borrower and FOC. This Amendment and the Credit
Agreement, as amended hereby, are the legal, valid and binding obligations of
the Borrower and FOC, enforceable against each such Credit Party in accordance
with their respective terms, except as the enforceability hereof or thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability.


(d)  Each of the Security Agreement and the Stock Pledge Agreement constitutes a
valid and perfected first-priority Lien on the Collateral purported to be
encumbered thereby, enforceable against all third parties in all jurisdictions,
and secures the payment of all obligations of the Borrower or FRMI, as
applicable, under the Credit Documents, as amended hereby, to which the Borrower
or FRMI, as applicable, is a party, and the execution, delivery and performance
of this Amendment do not adversely affect the Lien of the Security Agreement or
the Stock Pledge Agreement.


(e)  There has been no amendment to the charter documents or bylaws of the
Borrower on or after November 5, 2004 or of FOC on or after November 8, 2004.
The representations and warranties contained in each Credit Document, as amended
hereby, to which the Borrower and/or FOC is a party are correct in all material
respects on and as of the date hereof, before and after giving effect to this
Amendment, as though made on and as of the date hereof. No event has occurred
and is continuing, or would result from the effectiveness of this Amendment,
that constitutes a Default.


SECTION 4.  Reference to and Effect on Credit Documents
.


(a) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to “the Credit Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended by this Amendment.


(b) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. Without limiting the generality of the foregoing, the Security
Agreement and the Stock Pledge Agreement and all of the Collateral described
therein do and shall continue to secure the payment of all obligations stated to
be secured thereby under the Credit Documents, as amended hereby.


(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under any of the Credit Documents or constitute a waiver of any
provision of any of the Credit Documents.


SECTION 5.  Costs and Expenses
. The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities hereunder and
thereunder.


SECTION 6.  Execution in Counterparts
. This Amendment may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier shall be effective as
delivery of a originally executed counterpart of this Amendment.

 
SECTION 7.  Governing Law
. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THE STATE OF CALIFORNIA.
 

 
The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.




FRONTIER OIL AND REFINING COMPANY




By:  /s/ Leo J. Hoonakker  
Leo J. Hoonakker
Vice President and Treasurer






FRONTIER OIL CORPORATION




By:  /s/ Doug Aron    
Name:   Doug Aron    
Title:  Vice President—Corporate Finance 






UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent and a Lender




By:  /s/ Randall L. Osterberg   
Name:   Randall L. Osterberg    
Title:  Sr. Vice President - US Marketing Manager 






BNP PARIBAS




By:  /s/ Douglas R. Liftman 
Name:   Douglas R. Liftman  
Title:  Managing Director  




By:  /s/ Russell Ottis  
Name:   Russell Ottis   
Title:  Vice President   






TORONTO DOMINION (TEXAS), INC.




By:      
Name:      
Title:      






WELLS FARGO BANK, N.A.




By:  /s/ Tim Green   
Name: Tim Green
Title: Assistant Vice President






BANK OF SCOTLAND




By:      
Name:      
Title:      






U.S. BANK NATIONAL ASSOCIATION




By:  /s/ Mark E. Thompson  
Name:   Mark E. Thompson  
Title:  Vice President   






THE FROST NATIONAL BANK




By:  /s/ Thomas H. Dungan 
Name:   Thomas H. Dungan  
Title:  Sr. Vice President  






HIBERNIA NATIONAL BANK




By:  /s/ Corwin Dupree  
Name:   Corwin Dupree  
Title:  Vice-President   

